DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to applicant’s response to restriction filed 02/09/2021.
Status of the Claims
	In applicant’s response claims 2-3, 6, 8, 10, and 19-20 were withdrawn.  Claims 1, 4-5, 7, 9, and 11-18 are currently pending and considered below. An action on the merits now follows.
Election/Restrictions
Applicant's election with traverse of Species A in the reply filed on 02/09/2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden. This is not found persuasive because when two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. See MPEP 806.04(f). Each species has mutually exclusive limitations that are defined within dependent claims that recite limitations exclusive for that species (i.e. claims 6-7 for Species A, claim 3 for Species B, Claims 4-5 for Species C, and claim 20 for Species D) that are mutual and distinct and cannot be used together. Likewise the embodiments would require searching different classes/subclasses such as in construction scaffolding, and employing different search queries for the mutual and distinct characteristics. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
The following claims are objected to because of the following informalities, appropriate correction is required:
Claim 7: replace each instance of “it” with ---the respective attachment strut--- (withdrawn claims 3 and 8 also have instances of “it”; which in the case of rejoinder would be requested to be changed to their respective limitational names for clarity).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3701529 A (Kruthaupt).
	Regarding Independent Claim 1, Kruthaupt discloses an exercise apparatus, comprising: 
	a first frame (vertical members 12,14 and braces 20,28) including: at least three vertices of the first frame (Figure 1: Annotated; vertices are the locations of which the braces and members attach to one another for a total of four for the first frame); 

    PNG
    media_image1.png
    662
    570
    media_image1.png
    Greyscale

Figure 1: Kruthaupt Annotated
	at least three sides of the first frame extending between the at least three vertices of the first frame, the at least three sides of the first frame being formed of at least three frame struts of the first frame (vertical members 12,14 and braces 20,28; a total of  four frame struts creating four sides of the first frame);
	at least three attachment struts (horizontal cross braces 54, 56, 58, 60) of the first frame disposed inward from the at least three vertices of the first frame (cross braces 54, 56, 58, 60 are located inward towards the center of the vertices and inward of the first frame);
	and at least three load posts (enlarged caps 68; see Figure 1: Annotated for caps 68 having cylindrical tubular shapes) of the first frame extending from an outward face of the first frame (the outer face of the first frame is the sides of vertical members 12, 14 and braces 20, 28 outwardly facing of the device of which caps 68 extend from); 

    PNG
    media_image2.png
    367
    595
    media_image2.png
    Greyscale

Figure 1: Kruthaupt Annotated
	a second frame (vertical members 16,18 and braces 24,32) aligned about parallel to the first frame (see Figure 1 wherein the vertical members 16, 18 and braces 24, 32 are parallel to respective vertical members 12, 14 and braces 20, 28 of the first frame), the second frame including: 
	at least three vertices of the second frame Figure 1: Annotated above; vertices are the locations of which the braces and members attach to one another for a total of four for the second frame; 
	at least three sides of the second frame extending between the at least three vertices of the second frame, the at least three sides of the second frame being formed of at least three frame struts of the second frame (vertical members 16, 18 and braces 24, 32; a total of four frame struts creating four sides of the second frame);
	at least three attachment struts (horizontal cross braces 54A, 56A, 58A, 60A) of the second frame disposed inward from the at least three vertices of the second frame (cross braces 54A, 56A, 58A, 60A are located inward towards the center of the vertices and inward of the second frame); 
	and at least three load posts of the second frame (enlarged caps 68; Figure 3: Annotated) for four caps 68 having cylindrical tubular shapes) extending from an outward face of the second frame (the outer face of the second frame is the sides of vertical members 16, 18 and braces 24, 32 outwardly facing of the device of which caps 68 extend from);

    PNG
    media_image3.png
    303
    493
    media_image3.png
    Greyscale

Figure 3: Kruthaupt Annotated
	and at least three crossbars (braces 46, 48 and rods 70, 72) extending about orthogonally between an inward face of the first frame and an inward face of the second frame (See Figure 1; braces 46, 48 and rods 70, 72extend from internal faces opposite of the outer faces of the frames), and attaching to one of the at least three attachment struts of the first frame and one of the at least three attachment struts of the second frame (See Figure 1; rods 62, 64, 66 are attached to the frame through the horizontal cross braces 54A, 56A, 58A, 60A and horizontal cross braces 54, 56, 58, 60 and rods 62, 64, 66); 
	wherein the at least three load posts of the first frame and the at least three load posts of the second frame are arranged and disposed to receive and releasably retain a plurality of weights (the caps 68 are circular and tubular in shape, see Figure 1 and are capable of having weights received around their perimeter and held in place by gravity and friction and releasably retained and removed without damaging the caps 68).  
	Regarding Claim 4, Kruthaupt further discloses the exercise apparatus of claim 1, wherein: 
	the first frame further includes at least three weight struts of the first frame (right rods 62, 64, 66); the second frame further includes at least three weight struts of the second frame (left rods 62, 64, 66); 
	the at least three load posts of the first frame extend from the at least three weight struts of the first frame (caps 68 of the first frame are attached to the ends of the right rods 62, 64, 66, See Figure 1); 
	and the at least three load posts of the second frame extend from the at least three weight struts of the second frame (caps 68 of the second frame are attached to the ends of the left rods 62, 64, 66, see Figure 3).  
	Regarding Claim 5, Kruthaupt further discloses the exercise apparatus of claim 4, wherein the at least three weight struts of the first frame are disposed inward of the at least three attachment struts of the first frame (right rods 62, 64, 66 extend inwardly relative to horizontal cross braces 54, 56, 58, 60, see Figure 1 for rods 62, 64, 66 inwardly located between the cross braces of both the first and second frame), 
	and the at least three weight struts of the second frame are disposed inward of the at least three attachment struts of the second frame (left rods 62, 64, 66 extend inwardly relative to horizontal cross braces 54A, 5A6, 58A, 60A, see Figure 1 for rods 62, 64, 66 inwardly located between the cross braces of both the first and second frame). 
Regarding Claim 9, Kruthaupt further discloses the exercise apparatus of claim 1, wherein each of the at least three crossbars is releasably attached to one of the at least three attachment struts of the first frame and to one of the at least three attachment struts of the second frame (“The caps 68 prevent the inadvertent removal of one of the rods from the slot.” Col. 2, lines 38-40; the caps are installed for inadvertent removal but are capable of being purposely removed and thus the rods can be removed from the device when the caps 68 are removed).  
	Regarding Claim 11, Kruthaupt further discloses the exercise apparatus of claim 1, wherein the at least three sides of the first frame and the at least three sides of the second frame are straight (vertical members 12, 14 and braces 20, 28 and vertical members 12, 14 and vertical members 16, 18 and braces 24, 32 are all straight members).
	Regarding Claim 15, Kruthaupt further discloses the exercise apparatus of claim 1, wherein the at least three frame struts of the first frame, the at least three frame struts of the second frame, the at least three attachment struts of the first frame, the at least three attachment struts of the second frame, the at least three load posts of the first frame, and the at least three load posts of the second frame each have a cross-sectional conformation selected from the group consisting of circular and square (See Figure 1-3; the first and second frames have square cross sections and the load posts have circular cross sections).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 3701529 A (Kruthaupt) in view of US 20180243597 A1 (Schlegel).
	Regarding Claim 12, Kruthaupt discloses the invention as substantially claimed, see above. Kruthaupt further disclose wherein the at least three sides of the first frame and the at least three sides of the second frame are straight (due to square cross section having flat faces). Kruthaupt does not disclose wherein the at least three sides of the first and second frames are curved.
	Schlegel teaches an analogous exercise device solving the same issue of providing a rectangular framework comprising 
	a first frame including at least three sides of the first frame, the at least three sides of the first frame being formed of at least three frame struts of the first frame (vertical members 216, 218 and horizontal members 228 and 238);
	a second frame aligned about parallel to the first frame, the second frame including: at least three sides of the second frame, the at least three sides of the second frame being formed of at least three frame struts of the second frame (vertical members 212, 214 and horizontal members 224, 234; see Figure 18 wherein the first and second frames are parallel and aligned respectively); 
	wherein the at least three sides of the first frame and the at least three sides of the second frame are curved (“The members of the apparatus 208 may be hollow rectangular or circular cross-section beam” ¶ 65: emphasis added; a circular cross-section will have curved sides). It would have been obvious to one skilled in the art prior to the effective filing date of the claimed 

    PNG
    media_image4.png
    603
    640
    media_image4.png
    Greyscale

Figure 18: Schlegel
	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US 3701529 A (Kruthaupt) in view of US 20190160318 A1 (Grenae).
	Regarding Claim 13, Kruthaupt discloses the invention as substantially claimed, see above. Kruthaupt further discloses wherein the at least three vertices of the first frame and the at least three vertices of the second frame are at right angles (See Figure 1-3 wherein the corners are all right angles to each other). Kruthaupt does not disclose wherein the at least three vertices of the first frame and the at least three vertices of the second frame are rounded (emphasis added).
	Grenae teaches an analogous exercise device solving the same issue of providing a frame that a user stands inside of comprising at least three vertices (corners 21) wherein the corners are rounded instead of at right angles (“Using rounded corners instead of e.g. right-angled corners has the effect that the strength of the circumferential upper frame is increased” ¶ 41). It would (“Using said rounded corners instead of e.g. right-angled corners can also be used for maintaining the strength of the circumferential upper frame while reducing the amount of material that said frame is made of, which means that the production costs of the frame component can be reduced.” ¶ 42). 
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 3701529 A (Kruthaupt) in view of US 20190009121 A1 (Briggs).
	Regarding Claim 14, Kruthaupt discloses the invention as substantially claimed, see above. Kruthaupt further discloses the frame has a rectilinear polyhedron shape (see Figures 1-3). Kruthaupt does not disclose elastic guards attached to the first frame and the second frame disposed over each of the at least three vertices of the first frame and each of the at least three vertices of the second frame.  
	Briggs teaches an analogous exercise device comprising an analogous rectilinear polyhedron shaped frame (Figure 1: “the protective frame disclosed herein can be utilized in any field that requires a protective coverage of rectilinear polyhedron” ¶ 25 and “the rectilinear polyhedron can comprise a wooden material, a metal material, a compound material, a plastic material, or a combination” ¶ 44) comprising elastic guards attached to the frame disposed over the edges and vertices of the frame (“wherein the protective frame comprises a plurality of stripes or a plurality of frame elements covering respective edges of the rectilinear polyhedron without substantially changing dimensions of the 3D rectangular object; and wherein the plurality of stripes or the plurality of frame elements comprise an elastic material” ¶ 8). It would have been . 
Allowable Subject Matter
Claims 7, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ZACHARY T MOORE/Examiner, Art Unit 3784 

/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784